OFFICE    OF THE     AlTORNEY     GENERAL     OF TEXAS
                                         AUSTIN
 GROVER   SELLERS
 ATIOIWLI
        GcNcm*‘




Ronoreble Charles H. Timotmld
County 4ttornay, Galrerton County
Ddltrrton, Texer
Doer 3r:                                      opinion x0. O-7018

                                                   trrrltory     rit
                                                   within the 11

            Ve Praknotiedua reaript of tq
data,     and   quotr    ire74fo~z   lttter   a




                                                        enaa     upon      on8   impor-




                                                       0al.dba of greet V8lUO.
                                               Oalterton have on thraa
                                               d4W Dr4~0844 bon6 lrru68 to
                                              II thi8 isod and the aity 18
                                              0 thi8   WWk    Out      Ol’ olvrrnt

                              SkPrOV~~OI&t dirtriot   iOr      the    8010 pUrQO8r
                             r6oleinin~   snb erslnlau       tbir     property
                       J bar lndioated th& it will                   oon8truot
                        nooewmry dreine@e  iOr 8uah street-8if t&8
            &8t:;iot will baar the burbmn ot nalalmlng the lend.
                "It 18 pr0UOa~d that the di8triQt.  if OraStOd,
            will isiwe bonds payable ?rom tat@8 upon the property
            rltbln the dlatrlat either on an a& vlrlorembar18 of
            on tha basl8 of cr88488mmta eaaording to benefit8.
            Roth the bonda and the orration of the df8triat rlll.
            of oour88, be rubdttw! to ycur dopertmont for s~~roval.
                                                                                       78

~44. Cherloe H. Theobnld - ?sgo 2

            “%LO qUO8ti44 h88 ori804 88 t4 whoChor,o W&Or
        control end irprOvamnt dl8triat  r8y bo 8rQ8tod out
        4r territory 8itUt3tOdontlroly within th4 limit8 o?
        811   lnoorp4rstodoltr.          Arti         ?880-4 op8Oii10011t
        prwldo8  thet  8wh 8 dirtriot                may lnaludo any portion
        0r tho aroo or my oounfg 'lnoludlna t4wn8, vlll8go8
       on& munlalpal oorp4rotlon8*. Artlolo 7880-115 pr4lid8o
       for II8epsrste olratlm in that port of any propoaod
       alatrlot sltuatod wlthln     a munlolpsl 04rporatlon. In
       thlo 0080, thrrr wuld k only 440 8lootton proolnot
       8inO@ au 6hO tOXTitW~ WOUid k With14 th8 imt8            Oi
       the Olty of Uolvoaton. -8.b       411 tho88 8tOtUt.8, it  18
       ly opiolon that tho 8ll8WOT to tho O~OVO qUO8tiOXl    8hOuld
       be ln the atfimstiV8    but 1 W4uld 8Rpr8Oi8tO your
        8dVioo8       in th18 regard.
            "I al8o 4oll your ottontlon to Artlalo 7860-135 whloh
        prorldo8 thot o water o4ntrol end imprwanent dl8trlot
       rry  ba orootod within 0 olty by ordimnar rdoptod by
        tho Cltf Conni881on or Oounoll. fn thi8 04xmo4tion,
        I would opprralato your           8dViOO         4n whothor ol not      thi8
       8OOti4n ap 1108 t0 th0 oity Of 08lVo8tOn, Whioh 18 8
       Homo Rule Eltf, at, ii 84, whothor the Olty UaDsriUloh
       may arooto 8u4h o dl8triot te lnoludo only l pa-6 0r
       the olty.
               ‘YOU      ObViOo   on   the80   rcttOr8     till   b0   ~00flr
        lpproaletod.*
       Hater 04ntr41 4n4 lmprot8montd18triataasy be oreanlaod
und8rllthor Eootlon 52, Art. 3 4r Sootlon 59, Art. 16 4r tho
ConrtItuti4nof Texal, on6 Ch8ptoc IIXA, Tit18 128 (Art. 78801,
VW%on*8hnot8ted C1vll %otutor.
        Art.    7880-3     read8 in part       88 rOiiOW8:
             wY8tor Control and frproroa*ntDi8triOt8 may ba
        orgonl806 under tho pr0vi8i4x48or Sootion 59, or
        Artlalo 16 or the C4n8titUtltxt rOr 6n CM 9~ ~4ro
        Or tho 5NrpOllO8 thoroln pl?4Vib=8 -7590 @Ill1
                  'Inoludlngthe aontrol 8toring.   prooorve-
               tion and dlotrlbutlon or its wotorr md flood
               *atom, the wntsr8 of lta river8 an6 gtroaao,
               ror irrigation, powor on6 all other u80rul      pur-
               po8~8, the roolamatton and lrrigetion~0r it8
               art:& 8emi-arfb and other 1aiid8 neobing   irrige-
               tlon, the roolom8t14n 8nd              tho ocumerve-
               tlon an& dovol4pmont oTTt859' 4r68 8, ntor8 ana
               hgdro olootrio power, the Mvigotlon of it8
            oorrtol and inland wetor8, 8nd the proe8n8tl4n and
            oonoemett0n 4r all 8Uoh aoturol roaouroo8 0r tho
            ctate;****."

            It 16 our undorrtendlqg thot the proposed dlstriot would
    be oreonizod only ior tho pup088 of reclaimln$ land8 whloh or8
    subject to overfl4w en4 pr4vidlng drainage ot the oxoe8a waters.
            'eation 3 spociiloallp ,providrathet e wator'&ntrol      and
    1I;IFrwenentdletrlat mg k org8nizod ror the purporo stated.
            Art.       7880-b   prOvidO8   in part   88 i4110~8:

                 *Such dlatrlota.q;.iy
                                     lnaludo the area 4f any county
            or oountlta, 4r any portion thoreor, ineluding town8,
            V11108Ot3, 4r mUnlolpal oorporatloll8. Fuoh dlotrlotr
            mey lnoludo rrrgoouaty an4 aumb8r or 04lUl$~OO,4r any
            polltloml 8ubdlrlrlonof tho Ftmto, and deflngd   dlstrlot
            m+pa,rt8 Of ~sny or 011 oounti.88in tho State et Texar;
                   .
            Art. 7@!0-115 provldrr,          in part OD   tO11OW8;

                9?0 town, olty or munlalpal oorpor6tlon shall b8
            inOiUd8d within eny di8triat org8nlaod horoundor
            udLo88 the,propoaltlon iOr tho or~anlzotlon thero-
            or 8hall have boon ldoptod by a mejorlty vote or the
            voters therein portloipating in 8uOh elootion.*+*~~
            Tho qbooo Quoted meotlon8 of Art. 7880 apralfl0al.l~
    authorlzo the creation of water OOntrol aad lmprwoawnt Olrtrloto
    war towns, rllle~os, end munloipol corporotlons. The arsatlon or
    oon8Omotion dlrtrlota to hnoluds oltlos hen beon oxpreO8lp roaog-
    nlzed by the 0OWt8 4s 8ria8n00d by thr aaOO or Herr18 county   Flood
    control Di8triOt v. Uenn, l&,0 IT.w. (26) 1096. This hms t3180
    baon held to be poaalble a8 to dlstriats orootod under r?eotlon52
    of Art. 3 of tho Constitution or T8Xf38in suoh oases 16 Cin;mons
    V. LiCrfitfoot, 146 8. WY.8711 Uunson P. LOO~QJ, 177 P. NT. 1193;
    6. A. srndA. P. Eiy.CO. 1. f?tnte,95 s. ‘8. (26) 681.
            Ax-t. 78&O-la5        provides in   part   a8 iOiiOW81

                “Any tom, olty or munlalpsl corporation      may have
            the benefit end pawero herein pr4vidod under the oon-
            stitutiod oi thl8 Stat8 and my aid cay di8trlOt in
            the con8truot,ion  sn4 oporetlon or any 8uch lRlprov8lE8nte
            to the extant that Oeme lnry bO On ~dtlZlt~~0t0 SUOh
            munloipal corporation   In the followln@ nenner:
                "A. The oreo inoludod in any town, ofty or
            ~~unioipsloorporetlon bo orgsnizod into end 0onatltuted




I
f
    fion.Charlea R. Theobald - :,ege4

            a water oontrol and improv0mant dIrtrIOt with
            all the powera, authority and prIVIleg08 pro-
            vldod by Feotlon 59 of Art. 16 of the Conrtltu-
            tion and ba govemod by this Aot, by en ordlnanoa
            duly onroted by the board of eldermen, oommIr8ioncrs,
            or governing body thereof, oonrtitutlng same a water
            oontrol and Improvement district and appointing five
            dlreotors therafor.“***
            The above quoted 8eotIons of Art. 7880 authorize the
    0lty oounoll of a oity to oreata B water control and improvement
    dirtriot over territory wlthln the olty. % oan see no reaaon
    *y the Leulelature mmy not delegate thir authority to a olty
    00unoIl au well as a 0ommIssIonerr~ 00~2%. The oommIsaIonera*
    0ourt has been delegated this authority In all typaa of oonttarva-
    tion dirtriots, and the legality of ruoh districta haa been up-
    held In numerous omen.   The oonaervatlon amendment raqulras
    the Laglmlatursto make provision for tha oreatlon of ruoh
    dlstrlotr 01)are neoemarg to oarry out the purporee of tb
    rmondment, and doe8 not ramtrfct tha manner fin whloh 8uoh pro-
    vlrionr ohall be made. A olty oounoll would be a lagloal lg m no y
    OB to territory wlthln the olty.
            In reply to your firat qua&ion. you are advIsed that It
    18’W&opinion   of thla Oepartment that wster oontrol and lmprove-
    meat dlstrlotm may be orsabod out of territory situated entirely
    within the 1ImIts of an lnoorparated olty for the purpo~~aof
    reolalmlng landa uhioh are rubjeot to overflow and providing
    dralnaga of tha exueaa waters.
            The remaining quoatlon In whether or not the City Counoll
    nay oreato 8 dlrtrlot out of 1088 than all the territory wIthin
    the oIty&
              Es have oarefully etudled the otetutee. governing uater oon-
    aervmtlon and lmprovemant dlrrtrlotaand the oa6oa oonatruing aaId
    atetutes,   and we do not find any apeolflo euthority for the
    areatlon of a dietriot over part of a olty.
            Wa ara fully aware that Teotlon 135, huoted above, prwidee
    that a city may have thatbenaflts of power8 provided for under the
    Con~tltutlon - ”to the
                         _ extent thnt sama w    be an edvantaffeto
    such municipal oorDoratIon”. m     =a     to Gyly that the dEtriot
    xzla not Inoluda territory within the oitg that would not ba
    banefitted. Wa aleo note that after the dlstriot >,8 ereeted Art.
    7880-76 require8 the direotora to axolude any knd that would not
    ba baneflttad.
            If this dfetrlot Issues bonds, whloh we understand they
    intend to do, this Department would at the time of the Issuanoa
    HOli   l   Char?.eaII. Theobeld - 7aF.a 5



    0s ssld bonds have to approve the dlstrlot as wall es the proposad
    bonds. Wo believe that any opinion rendered by bhls Department
    wharein this qurstlon 88 to ths autporlty of a munloIpslIty to Issue
    lvldanoas of Indebtedness srlsss should ba oonstruad ap$nst   the
    l~Islpality whore there is my sorlous doubt a~ to thr legal rights
    to Issue same. This polloy he8 8180 baan followed In this Dapartment
    In approving bonds. V?e do this In order that an Imme4late and suthor-
    itatlva determination of the question may be made by our oourts. Ke
    believe that thtxe i8 suoh a reasonable doubt here as to the authority
    to oreate the wster oontrol end Improvament dlstrlot over 8 pert of a
    olty. You sra sdvissd, therefors, that It Is the op:nIon of this
    Dapartmant that ssib dtstrlot my not be oraated over a part of the
    OitF.


                                                Vary truly   yours




                                          BY:

                                                                Assistant
    COB:V




k